OPINION — AG — UNDER THE PRINCIPLES OF LAW ANNOUNCED AND APPLIED IN THE CASE OF 'ALLSMAN ET AL. V. OKLAHOMA CITY, 92 P. 468' THE STATE GAME AND FISH DEPARTMENT (DEPARTMENT OF WILDLIFE CONSERVATION) SHOULD, UPON APPLICATION THEREFOR, REFUND TO EACH HOLDER OF A COMMERCIAL FISHERMAN'S LICENSE ISSUED UNDER AUTHORITY OF 29 O.S.H. 222 AND 29 O.S.H. 223 AND WHICH HAD NOT TERMINATED OR BEEN CANCELLED OR REVOKED PRIOR TO JUNE 7, 1955, SUCH PORTION OF THE FEE PAID THEREFOR AS THE TIME AFTER WHICH HIS LICENSE WAS CANCELLED BY SECT. 5 OF HOUSE BILL NO. 701. CITE: 29 O.S.H. 222 (JAMES C. HARKIN)